Title: From Thomas Jefferson to Matthew Boulton, 1 July 1787
From: Jefferson, Thomas
To: Boulton, Matthew



[Sir]
Paris July 1. 1787.

I had the honour of putting into your hands, when at Pa[ris a list] of some plated ware, of which I wished to know the cost before I should d[ecide] on the purchase. You were so good as to charge yourself with giving me that information on your arrival in London. Supposing that either you may have mislaid my note, or that your answer may have miscarried I take the liberty of troubling you again with the list and of asking information on the subject. We were in hopes before this to have seen you again in Paris, commencing establishments of your works in this country. I have the honour to be Sir your most obedt. & most humble servt.,

Th: Jefferson



2. Soup terreens middlesized, say 11. inches long.
2. dishes for the terreens to stand in.
10. dishes, round, of 10½ I. diameter.
2. dishes, oval, 16 I. long, 10½ I. wide.
4. dishes, oval, 12 I. long, 9 I. wide.
plated in the best manner, with a plain bead.

P.S. My servant is the bearer of this, and leaves London Monday morning the 9th. inst.

